In a family offense proceeding pursuant to Family Court Act article 8, the husband appeals from an order of protection of the Family Court, Suffolk County (Simeone, J.), dated July 26, 2006, which, after a hearing, and upon finding that he violated an order of protection of the same court dated November 30, 2005, directed him, inter alia, to stay away from his wife, and to observe certain conditions for a period of three years.
Ordered that the order of protection dated July 26, 2006 is affirmed, without costs or disbursements.
Where the Family Court is primarily confronted with issues of credibility, its factual determinations are afforded great weight on appeal (see Matter of Irene O., 38 NY2d 776 [1975]; Matter of Carmen L., 37 AD3d 468 [2007]; Matter of Latifah C., 34 AD3d 798 [2006]; Matter of Brice L., 29 AD3d 910 [2006]). The record supports the Family Court’s determination that the husband violated the terms of a previously-issued order of protection by committing harassing acts against his wife (see Family Ct Act § 846-a; Matter of Truick v Truick, 243 AD2d 572 [1997]; cf. Matter of Belgrave v Mingo, 28 AD3d 479 [2006]).
*771The husband’s remaining contentions are without merit. Miller, J.E, Angiolillo, Garni and Dickerson, JJ., concur.